Citation Nr: 1761029	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  07-30 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disorder.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Appellant served on active duty from September 1966 to July 1968 in the United States Army.

This case comes to the Board of Veterans' Appeals (Board) on appeal from August 2012 and February 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntingdon, West Virginia.

In April 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A written transcript of this hearing has been prepared and associated with the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for disabilities of the Veteran's knees and low back are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2012 decision, the Board denied the Veteran's appeal as to the claim of entitlement to service connection for a right knee disorder and that decision is final.

2.  The evidence received since the January 2012 Board decision was not previously submitted to agency decision makers, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2012 Board decision that denied service connection for a right knee disorder is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 20.1100(a), 20.1104 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a right knee disorder is completely favorable, no further notice and assistance is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

II. New and Material Evidence

In January 2012, the Board issued a decision denying service connection for right knee disorder.  The Veteran did not appeal the denial to the United States Court of Appeals for Veterans' Claims (the Court) and the Chairman of the Board did not order reconsideration.  See 38 U.S.C. §§ 7103(a), 7104(a) (2012); 38 C.F.R. § 20.1100(a) (2017).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim, which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 116-17 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade, 24 Vet. App. at 120.  

For the purpose of determining whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the January 2012 decision, the record contained the Veteran's service treatment records, VA treatment records, and VA examination reports.   

The Veteran's service treatment records contain a Report of Medical History from July 1968, the time of his separation.  On this report, the Veteran denied a history of swollen or painful joints and a history of a trick or locked knee.  The Board, in its January 2012 decision, found this document to be highly probative in determining continuity of symptomatology was not shown.  

Since the January 2012 Board decision, the Veteran has submitted a statement in which he reports that, in July 196,8 he was he was in a gym with several hundred others waiting to for their separation.  During this wait, he says an Army Sergeant who was in charge gave them instruction on what to do.  The Veteran states the Sergeant told everyone "to mark all questions OK because if you didn't you would be held 2 weeks or more until all questions were OK by medical staff."  In all, the Veteran says he was held for 25 hours and treated like a prisoner before being released, but that the medical examination was brief.  He further stated "I would have signed anything or marked anything to get free".

In an August 2011 VA examination report, the examiner indicated she could not opine as to whether the Veteran's advanced degenerative arthritis of the right knee with meniscus tear was related to service without resorting to mere speculation.  The examiner explained that the Veteran's service treatment records clearly show a knee problem in the military, and that the Veteran now claims to have had arthroscopy surgery in the 1980s.  However, the records related to that surgery were not part of the claim file and the examiner stated it "would be premature to offer an opinion without having these records to view."  

Since the January 2012 Board decision, the Veteran has provided medical records relating to a July 1988 arthroscopic surgery.  These records indicate the Veteran denied a prior history of injury or disease on the right knee prior to a recent fall on a hill, but the records also state that during the arthroscopy a rare chronic inflammatory cell was present.

The Board notes that the Veteran is competent to report his in service activities, including the details of his separation.  As the 1988 arthroscopic surgery records, and the Veteran's statement regarding not reporting medical conditions at separation due to a desire to quickly separate, were not previously before VA and raise a reasonable possibility of substantiating the claim, they are new and material under 38 C.F.R. § 3.156(a) (2017).  Prior to de novo review, additional evidentiary development is required which is addressed in the Remand portion of this decision below.


ORDER

The application to reopen the claim for service connection for a right knee disorder is granted.  The appeal is allowed to that extent only.  


REMAND

VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between a current disability and service so as to require medical examination is low.  See generally Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

As discussed above, the Veteran has been assessed with advanced degenerative arthritis of the right knee and his service treatment records contain evidence of an injury to his right knee.  The low threshold of the third McLendon element is also satisfied, as the 2011 VA examination report indicates the Veteran's right knee arthritis may be associated with the Veteran's in service injury, but a definitive opinion could not be provided at the time.

Similarly, the Veteran has not been provided a VA compensation and pension examination for his claimed back disability.  VA treatment records reference that the Veteran has been assessed with chronic back pain.  See VA treatment record from August 13, 2014.  The Veteran testified at his April 2017 hearing that, while in service during his time in Vietnam, he fell off a tower about 20 to 25 feet high and landed on his back.  He could not recall if this fall occurred during combat.  The Veteran further testified that he had not had any back problems prior to the fall and that he probably continued to have back pains from that point forward.  In light of the above, VA examination of the Veteran's back is warranted.

Additionally, the Veteran contends his left knee and low back disabilities are secondary to his right knee disability.  Therefore the Veteran's left knee and low back claims are inextricably intertwined with the right knee claim, and the claims of entitlement to service connection for left knee and low back disabilities must also be remanded with the right knee claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricable intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA records of evaluation and/or treatment to the extent possible.

2.  Schedule the Veteran for a VA examination by an appropriately qualified medical professional, for examination of the Veteran's knees.  All necessary testing should be conducted.  The claims file must be reviewed by the examiner in conjunction with the examination report.

The examiner is to provide opinions on:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that any right knee disability had its onset during active service or is related to any in-service disease, event, or injury. 

b. Whether it is at least as likely as not (a 50 percent or greater probability) that any left knee disability had its onset during active service or is related to any in-service disease, event, or injury; or

c. Whether it is at least as likely as not (a 50 percent or greater probability) that any left knee disability is proximately due to or aggravated by a service-connected disease or injury.  

If aggravation beyond the normal progression is found, the examiner must attempt to identify the baseline level of severity of the disability prior to aggravation.  

In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  

The examination report must include a complete rationale for all opinions expressed.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).


3.  Schedule the Veteran for a VA examination by an appropriately qualified medical professional, for examination of the Veteran's back.  All necessary testing should be conducted.  The claims file must be reviewed by the examiner in conjunction with the examination report. 

The examiner is to provide opinions on:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that any low back disability had its onset during active service or is related to any in-service disease, event, or injury; or 

b. Whether it is at least as likely as not (a 50 percent or greater probability) that any low disability is proximately due to or aggravated by a service-connected disease or injury.  

If aggravation beyond the normal progression is found, the examiner must attempt to identify the baseline level of severity of the disability prior to aggravation.  

In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  

The examination report must include a complete rationale for all opinions expressed.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with adjudicatory documents consistent with 38 C.F.R. § 19.31(a).

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


